VICTORY ELECTRONIC CIGARETTES CORPORATION 1880 Airport Drive Ballground, Georgia 3010 August 9, 2013 BY EDGAR Securities and Exchange Commission treet North East Washington, DC 20549 USA Attention: Max A. Webb, Assistant Director Dear Mr. Webb: Re: Victory Electronic Cigarettes Corporation (the “Company”) Form 8-K Filed July 12, 2013 File No. 000-52745 The Company writes in response to your letter of July 24, 2013 to Brent Willis, Chief Executive Officer of the Company with respect to the Form 8-K filed on July 12, 2013. The Company is working with its auditors and legal counsel to provide a response to all of your comments. The Company has also been preparing its Quarterly Report on Form 10-Q for the interim period ended June 30, 2013 (the “Form 10-Q”), which is due on August 14, 2013. The Company will incorporate your comments into the Form 10-Q if applicable. The Company anticipate it will provide a complete response to all comments by no later than August 23, 2013. Should you have any questions, please do not hesitate to contact our legal counsel, Victor Dudas, at 604.891.7786. Yours truly, VICTORY ELECTRONIC CIGARETTES CORPORATION By: /s/Bob Hartfort Bob Hartfort Chief Financial Officer
